The opinion in the case of Pemberton Bakery Company v. State Industrial Commission and J.M. Blancett, this day decided,180 Okla. 446, 70 P.2d 98, is adopted as the opinion in this cause.
In this case petitioners also contend that under the evidence respondent Mannah was not an employee of the Gibson Oil Company, but was an independent dealer.
What constitutes an employee and what constitutes an independent dealer are questions of law. But into which class a claimant falls is a question of fact for the State Industrial Commission.
The evidence on this point is in conflict. In such case the finding of the Industrial *Page 452 
Commission is conclusive and binding on this court.
OSBORN, C. J., and WELCH, PHELPS, CORN, and HURST, JJ., concur. BAYLESS, V. C. J., and GIBSON, J., dissent. BUSBY, J., absent.